        Case 2:21-mj-00547-BNW Document 14 Filed 07/08/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                          Case No.: 2:21-mj-00547-BNW

10                    Plaintiff,                         STIPULATION TO CONTINUE THE
                                                         PRELIMINARY EXAMINATION
11           vs.                                         HEARING
                                                         (First Request)
12    MIGUEL ANGEL MANDUJANO-
      SANCHEZ,
13
                      Defendant.
14

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

17   CHIOU, United States Attorney, and ALLISON REESE, Assistant United States Attorney,

18   counsel for the United States of America, and RENE L. VALLADARES, Federal Public

19   Defender, and ANDREW WONG, Assistant Federal Public Defender, counsel for Defendant

20   MIGUEL ANGEL MANDUJANO-SANCHEZ, that the preliminary examination hearing in

21   the above-captioned matter, currently scheduled for July 8, 2021, at 2:30 p.m., be vacated and

22   continued for thirty (30) days, to a date and time to be set by this Honorable Court.

23   ///

24   ///


                                                     1
        Case 2:21-mj-00547-BNW Document 14 Filed 07/08/21 Page 2 of 4



1               This stipulation is entered into for the following reasons:

2               1.     The Government needs additional time to produce relevant discovery to Defense

3    Counsel.

4               2.     Defense Counsel needs additional time to review the discovery, conduct additional

5    investigation, and confer with the Defendant about how he would like to proceed.

6               3.     The parties agree to the continuance.

7               4.     Defendant MIGUEL ANGEL MANDUJANO-SANCHEZ is not in custody and

8    does not object to the continuance.

9               5.     Additionally, denial of this request for continuance could result in a miscarriage of

10   justice.

11              6.     The additional time requested herein is not sought for purposes of delay, but to

12   allow for a potential pre-indictment resolution of the case.

13              7.     The additional time requested by this stipulation, is allowed, with the defendant’s

14   consent under the Federal Rules of Procedure 5.1(d).

15              8.     This is the first request for a continuation of the preliminary examination hearing.

16              DATED: July 8, 2021
                                                     Respectfully submitted,
17
                                                     CHRISTOPHER CHIOU
18                                                   Acting United States Attorney

19                                                   /s/ Allison Reese

20                                                   ALLISON REESE
                                                     Assistant United States Attorney
21

22                                                   /s/ Andrew Wong

23                                                   ANDREW WONG
                                                     Counsel for Defendant Miguel Angel Mandujano-
24                                                   Sanchez


                                                         2
        Case 2:21-mj-00547-BNW Document 14 Filed 07/08/21 Page 3 of 4



1                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                              Case No.: 2:21-mj-00547-BNW
3
                        Plaintiff,                           ORDER
4
                vs.
5
      MIGUEL ANGEL MANDUJANO-
6     SANCHEZ,

7                       Defendant.

8

9               Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11              1.    The Government needs additional time to produce relevant discovery to Defense

12   Counsel.

13              2.    Defense Counsel needs additional time to review the discovery, conduct additional

14   investigation, and confer with the Defendant about how he would like to proceed.

15              3.    Defendant MIGUEL ANGEL MANDUJANO-SANCHEZ is not in custody and

16   does not object to the continuance.

17              4.    Additionally, denial of this request for continuance could result in a miscarriage of

18   justice.

19              5.    The additional time requested herein is not sought for purposes of delay, but to

20   allow for a potential pre-indictment resolution of the case.

21              6.    The additional time requested by this stipulation, is allowed, with the defendant’s

22   consent under the Federal Rules of Procedure 5.1(d).

23              7.    This is the first request for a continuation of the preliminary hearing.

24


                                                        3
        Case 2:21-mj-00547-BNW Document 14 Filed 07/08/21 Page 4 of 4



1           For all of the above-stated reasons, the ends of justice would best be served by a

2    continuance of the preliminary hearing date.

3                                      CONCLUSIONS OF LAW

4           The ends of justice served by granting said continuance outweigh the best interest of the

5    public and the defendant, since the failure to grant said continuance would be likely to result in

6    a miscarriage of justice, would deny the parties herein to potentially resolve the case prior to

7    indictment, and further would deny the parties sufficient time and the opportunity within which

8    to be able to effectively and thoroughly prepare for the preliminary hearing, taking into account

9    the exercise of due diligence.

10          The continuance sought herein is allowed, with the defendant’s consent, pursuant to

11   Federal Rules of Procedure 5.1(d).

12                                               ORDER

13          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

14                                                            August 12
     July 8, 2021, at 2:30 p.m., be vacated and continued to ________________, 2021, at the hour of

15   ______ __.m..
     2:00 p.m.

16
                 8th day of July, 2021.
     DATED this ______
17

18
                                              _______________________________________
19                                            THE HONORABLE BRENDA WEKSLER
                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                     4
